Case 1:19-cv-00694-PLM-RSK ECF No. 26, PageID.1317 Filed 08/20/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

WILLIAM W. HELGEMO,                            )
                          Plaintiff,           )
                                               )      No. 1:19-cv-694
-v-                                            )
                                               )      Honorable Paul L. Maloney
OPERATING ENGINEERS LOCAL 324                  )
PENSION FUND and OPERATING ENGINEERS           )
LOCAL 324 RETIREE BENEFIT FUND,                )
                       Defendants.             )
                                               )

                                       JUDGMENT

      In accordance with the order entered on this date (ECF No. 25), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: August 20, 2021                              /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
